In a negligence action to recover damages for injury to property, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Nahman, J.), dated September 26, 1989, as granted the motion of the defendants M & S Homes, Inc., Donald Spillane, and Gary Marcus and the separate motion of the defendant Raymond Rizzo Associates, Inc., for summary judg*804ment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs, for reasons stated by Justice Nah-man in the Supreme Court. Lawrence, J. P., Harwood, Rosenblatt and O’Brien, JJ., concur.